DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/07/2022.
Status of claims in the instant application:
Claims 1-20 are pending.
Election/Restrictions
No claim restrictions warranted at the applicant’s initial time of filing for patent.
Priority
This application is a CON of 16/459,043 filed on 07/01/2019 now PAT 11269999 that claims benefit of 
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 03/07/2022 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 03/07/2022 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 03/07/2022 has been inspected and it’s in compliance with MPEP 608.01.
Claim Objections
No claim objection warranted at the applicant’s initial time of filing for patent.
Claim Interpretation
No claim interpretation under 35 USC 112(f) is warranted.
Claim Rejections - 35 USC § 112
No claim rejection under 35 USC 112 is warranted.
Claim Rejections - 35 USC § 101
No claim rejection under 35 USC 101 is warranted.
Examiner further notes that claims of the instant application recites at-least one of “process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”; and that the claims do not recite limitations that can be considered as at-least abstract idea belonging the group consisting of “a mathematical concept, a mental process and organizing certain human activities” per “2019 Revised Patent Subject Matter Eligibility Guidance”.
Although claims 1, 5, 12 and 14 each recites a limitation of “comparing …” that to some degree can be considered a mental process. But it is in the Examiner’s opinion that the elements required, such as circuit signature generation through testing of the chip and challenge generation by simultaneously exciting two paths to obtain the path delays, to perform the comparison cannot reasonably be performed mentally; and hence the limitation[s] and the claim[s] as a whole do not describe an abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13 and 15-20 are rejected  on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of U.S. Patent No. 11269999. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the issued patent.
Instant Application
Reference Patent: 11269999
1. A method comprising: sending, by a processing system of a server, an instruction to a controller installed on an integrated circuit chip of a remote computing device, wherein the instruction requests that the controller issue a challenge to the integrated circuit chip; receiving, by the processing system, a first signature of the integrated circuit chip from the controller, wherein the first signature is derived by the controller from a response of the integrated circuit chip to the challenge; comparing, by the processing system, the first signature to a second signature that is stored on the server, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the remote computing device; and generating, by the processing system, an alert when the first signature fails to match the second signature, wherein the alert indicates that the integrated circuit chip may have been tampered with.
1. A method comprising: sending, by a processing system of a server, an instruction to a controller installed on an integrated circuit chip of a remote computing device, wherein the instruction requests that the controller issue a challenge to the integrated circuit chip; receiving, by the processing system, a first signature of the integrated circuit chip from the controller, wherein the first signature is derived by the controller from a response of the integrated circuit chip to the challenge; comparing, by the processing system, the first signature to a second signature that is stored on the server, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the remote computing device, wherein the testing comprises operating the integrated circuit chip under a plurality of combinations of conditions, and wherein the second signature comprises a first combination of the plurality of combinations of conditions that resulted in an alteration of a path delay of the integrated circuit chip; and generating, by the processing system, an alert when the first signature fails to match the second signature, wherein the alert indicates that the integrated circuit chip may have been tampered with.
2. The method of claim 1, wherein the instruction is sent in response to the remote computing device being powered on.
2. The method of claim 1, wherein the instruction is sent in response to the remote computing device being powered on.
3. The method of claim 1, wherein the instruction is sent periodically.
3. The method of claim 1, wherein the instruction is sent periodically.
4. The method of claim 1, wherein each of the first signature and the second comprises a physical unclonable function.
4. The method of claim 1, wherein each of the first signature and the second comprises a physical unclonable function.
6. The method of claim 1, wherein the first signature is sent using a secure communications protocol.
5. The method of claim 1, wherein the first signature is sent using a secure communications protocol.
7. The method of claim 1, further comprising: sending, by the processing system, the alert to a human administrator.
6. The method of claim 1, further comprising: sending, by the processing system, the alert to a human administrator.
8. The method of claim 1, wherein the controller is in communication with a plurality of sensors on the integrated circuit chip, and the plurality of sensors comprises different types of sensors configured to monitor different physical conditions of the integrated circuit chip during the challenge.
7. The method of claim 1, wherein the controller is in communication with a plurality of sensors on the integrated circuit chip, and the plurality of sensors comprises different types of sensors configured to monitor different physical conditions of the integrated circuit chip during the challenge.
9. The method of claim 8, wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip.
8. The method of claim 7, wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip.

10. The method of claim 8, wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip.
9. The method of claim 7, wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip.
11. The method of claim 8, wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip.
10. The method of claim 7, wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip.
12. A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a server, cause the processing system to perform operations, the operations comprising: sending an instruction to a controller installed on an integrated circuit chip of a remote computing device, wherein the instruction requests that the controller issue a challenge to the integrated circuit chip; receiving a first signature of the integrated circuit chip from the controller, wherein the first signature is derived by the controller from a response of the integrated circuit chip to the challenge; comparing the first signature to a second signature that is stored on the server, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the remote computing device; and generating an alert when the first signature fails to match the second signature, wherein the alert indicates that the integrated circuit chip may have been tampered with.
11. A non-transitory computer-readable medium storing instructions which, when executed by a processing system of a server, cause the processing system to perform operations, the operations comprising: sending an instruction to a controller installed on an integrated circuit chip of a remote computing device, wherein the instruction requests that the controller issue a challenge to the integrated circuit chip; receiving a first signature of the integrated circuit chip from the controller, wherein the first signature is derived by the controller from a response of the integrated circuit chip to the challenge; comparing the first signature to a second signature that is stored on the server, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the remote computing device, wherein the testing comprises operating the integrated circuit chip under a plurality of combinations of conditions, and wherein the second signature comprises a first combination of the plurality of combinations of conditions that resulted in an alteration of a path delay of the integrated circuit chip; and generating an alert when the first signature fails to match the second signature, wherein the alert indicates that the integrated circuit chip may have been tampered with.
13. The non-transitory computer-readable medium of claim 12, wherein each of the first signature and the second comprises a physical unclonable function.
12. The non-transitory computer-readable medium of claim 11, wherein each of the first signature and the second comprises a physical unclonable function.
15. A system deployed on an integrated circuit chip of a computing device, comprising: a plurality of sensors to monitor a plurality of physical conditions of the integrated circuit chip; and a controller communicatively coupled to the plurality of sensors to issue a challenge to the integrated circuit chip and to derive a first signature for the integrated circuit chip from a response of the integrated circuit chip to the challenge, wherein the controller is further communicatively coupled to a remote server that stores a second signature for the integrated circuit chip, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the computing device.
15. A system deployed on an integrated circuit chip of a computing device, comprising: a plurality of sensors to monitor a plurality of physical conditions of the integrated circuit chip; and a controller communicatively coupled to the plurality of sensors to issue a challenge to the integrated circuit chip and to derive a first signature for the integrated circuit chip from a response of the integrated circuit chip to the challenge, wherein the controller is further communicatively coupled to a remote server that stores a second signature for the integrated circuit chip, wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the computing device, wherein the testing comprises operating the integrated circuit chip under a plurality of combinations of conditions, and wherein the second signature comprises a first combination of the plurality of combinations of conditions that resulted in an alteration of a path delay of the integrated circuit chip.
16. The system of claim 15, wherein each of the first signature and the second signature comprises a physical unclonable function.
16. The system of claim 15, wherein each of the first signature and the second signature comprises a physical unclonable function.
17. The system of claim 15, wherein the controller is housed in a tamper-resistant enclosure.
17. The system of claim 15, wherein the controller is housed in a tamper-resistant enclosure.
18. The system of claim 15, wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip.
18. The system of claim 15, wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip.
19. The system of claim 15, wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip.
19. The system of claim 15, wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip.
20. The system of claim 15, wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip.
20. The system of claim 15, wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip.


Claim Rejections - 35 USC § 102
No claim rejection under 35 USC 102 is warranted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2003/0204743 A1 to Devadas et al. (hereinafter “Devadas”) in view of Pub. No.: US 2018/0183613 A1 to DAFALI et al. (hereinafter “DAFALI”).
Regarding Claim 1. Devadas discloses A method (Devadas, Abstract, Para [0065]: … FIG. 2 shows a process 268 that illustrates a general approach for using PUF circuits to authenticate chips. Process 268 includes …) comprising:
sending, by a processing system of a server, an instruction to a controller installed on an integrated circuit chip of a remote computing device (Devadas, FIG. 2, FIGs. 15-17, Para [0183]: … The following describes a process used to generate challenge-response pairs (CRPs), and a process for using a CRP to generate a secret key for authenticating a message. Referring to FIG. 15, an owner 234 communicates with a CPUF chip 48 through a secure communication channel 514 to generate a CRP. Referring to FIG. 16, to generate the CRP, a prechallenge (instruction) is sent to a one-way random hash module h.sub.1 191 to generate a challenge, which is sent to PUF circuit 100 to generate a response. The random hash module h.sub.1 191 is a part of control module 54, and is implemented by microprocessor 51 using a subroutine that is stored in a memory (not shown) accessible to the microprocessor. The response is sent out of chip 48 to owner 234 …), wherein the instruction requests that the controller issue a challenge to the integrated circuit (Devadas, FIGs. 15-17, Para [0176, 0183]: … The control algorithms allow a response to be sent out of CPUF chip 48 only if a "prechallenge" is given as input to the CPUF chip. The prechallenge is used to generate a challenge that is used in a process for generating new challenge-response pairs … a prechallenge (instruction) is sent to a one-way random hash module h.sub.1 191 to generate a challenge …; Examiner’s Note: the secure storage location as in FIG. 2  is considered as the server …);
receiving, by the processing system, a first signature of the integrated circuit chip from the controller, wherein the first signature is derived by the controller from a response of the integrated circuit chip to the challenge (Devadas, FIGs. 15-17, Para [0188-0189, 0171, 0022]. FIG. 31: … Step 524: PUF circuit 100 generates a response based on the formula response=.function.(challenge)=.function.(h.sub.1(prechallenge)), and sends the response to control module 54 … Step 526: Control module 54 outputs the response to owner 234 … Referring to FIG. 14, a semiconductor chip 48 is an implementation of a CPUF chip. Chip 48 includes a PUF circuit 100 and a microprocessor 51. PUF circuit 100 includes a measurable component 102 and a measurement circuit 104. Microprocessor 51 implements control algorithms such that the PUF circuit 100 can only be accessed by using software code that follows certain secure protocols. The software code may include code that causes microprocessor 51 to implement a functional module 52 to perform computations to generate a computation result. The software code may include code that causes microprocessor 51 to implement a control module 54 for adding control (e.g., applying random hash functions or adding encryption) to the computation results or the output of PUF circuit 100. The secure protocols requires microprocessor 54 be intertwined with the physical characteristics of measurable component 102 in such a way that any tampering with microprocessor 54 will change the output of PUF circuit 100 … Implementations of the invention may include one or more of the following features. Applying the one-way function further includes using a second argument determined from a measured characteristic. The code includes a public encryption key. The method further includes determining the second argument by using the public encryption key to encrypt a value derived from the measured characteristic …; Examiner’s Note: Applying encryption on the hashed response from PUF is generation of a signature. Also applying encryption on the on a value derived from measured characteristics discloses generating the second signature …);
comparing, by the processing system, the first signature to a second signature that is stored on the server (Devadas, FIG. 31, Para [0069-0073, 0022]: … Step 273: The challenge-response pairs are stored in a secure location … Step 277: The response received from the chip is compared with the response retrieved from the secure location. If the responses match, the chip is authenticated … Implementations of the invention may include one or more of the following features. Applying the one-way function further includes using a second argument determined from a measured characteristic. The code includes a public encryption key. The method further includes determining the second argument by using the public encryption key to encrypt a value derived from the measured characteristic …; Examiner’s Note: Applying encryption on the on a value derived from measured characteristics discloses generating the second signature…), wherein the second signature was derived through testing (Devadas, Para [0115-0116, 0133]: … Referring to FIG. 12, an improved PUF circuit 264 includes an error checking and correction (ECC) module 190 that implements a more elaborate version of quantization to process the oscillation count number generated by counter block 123 to ensure that the same response is generated when the same challenge is received by PUF 100. ECC module 190 may be implemented as a stand alone circuit or by a microprocessor running an ECC algorithm …A number of challenges (c.sub.1, c.sub.2, . . . , c.sub.n) are passed through a compensated PUF circuit, such as PUF circuit 149 or 152, to obtain a number of responses (r.sub.1, r.sub.2, . . . , r.sub.n). The responses (r.sub.1-r.sub.n) are sent to ECC module 190 for correcting slight variations in the measurement of the physical characteristics. ECC module 190 generates n corrected responses (r.sub.1', r.sub.2', . . . , r.sub.n') on a data bus 266 … The protocols used by controlled PUF circuits (described below) are adapted so that a number of different challenges are tested until the PUF circuit gives the right response to one of them. Different challenges are tested to avoid errors due to slowly changing environmental parameters. The parameters w and h are chosen so as to reduce B.sub.exp, the expected number of measurements to perform on the PUF circuit …) of the integrated circuit chip prior to the integrated circuit chip being deployed in the remote computing device (Devadas, Para [0065-0070, 0076, 0022]: … FIG. 2 shows a process 268 that illustrates a general approach for using PUF circuits to authenticate chips. Process 268 includes the following steps … Step 270: A manufacturer designs chip 50 that includes PUF circuit 100. A set of lithography masks containing patterns for fabricating the chip is generated based on the chip design … Step 271: The manufacturer uses the set of lithography masks to fabricate n chips. Each chip contains a PUF circuit that is made from the same patterns on the lithography masks, but due to random variations in the fabrication process, have different measurable physical characteristics … Step 272: A set of challenge-response pairs is generated for each chip … Step 273: The challenge-response pairs are stored in a secure location … Step 274: The chips are distributed to chip owners …; Examiner’s Note: the chips are distributed only after manufacturing and generation of challenge/response pairs – disclosing signature generation before deployment of the chips …); and
However Devadas does not explicitly teach, but DAFALI from same or similar field of endeavor discloses:
“generating, by the processing system, an alert when the first signature fails to match the second signature, wherein the alert indicates that the integrated circuit chip may have been tampered with (DAFALI, FIG. 3, Para [0029-0030, 0040, 0070-0074] In an aspect of the invention, there are defined "service" challenges … The difference between an application challenge and a service challenge essentially comes from the response type of the PUF. For an application challenge, an application response corresponds to a "fingerprint" or "signature" of the device, relying on the "uniqueness" property of the PUF. For a service challenge, the associated service response corresponds to a value used to assess the "normal" behavior of the PUF, i.e. without giving necessarily much information about the uniqueness of the PUF. A service response is then compared with an expected response according to the test type. For instance the "total failure test" according to embodiments of the invention can use service challenges associated with service responses presenting the maximal absolute values. If the service responses during the PUF execution are very low values, that likely reflects an abnormal or otherwise suspicious behavior … There is disclosed an integrated circuit comprising a PUF and a test circuit, wherein computer logic is embedded in, stored on or accessible by the test circuit, said computer logic being configured for implementing one or more service challenges, a service challenge generating a service response, which can be compared to one or more responses to determine one or more deviations from a predefined response pattern … In a development, determining a property of the quality of the PUF associated with reliability comprises the steps of determining a reliability map comprising a bit vector, wherein a bit of said vector equals the value of 1 if the corresponding challenge is determined as reliable in accordance with a predefined threshold and else equals the value of 0; comparing said computed map to a predefined reference map … In a development, a tampering is determined upon detecting that a challenge determined as unreliable becomes reliable … In a development, the method further comprises the step of storing said received response values and of comparing said response values one with another … In a development, the step of comparing responses comprises the step of determining the gradient of two successive responses or the step of determining the average and standard deviation of the received responses … In a development, the method further comprises one or more steps among revoking the PUF, disabling the PUF or emitting a notification or alert message …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DAFALI into the teachings of Devadas, because it discloses that “further downstream actions can be taken (by man and/or machine). For example, alerts, alarms, logs, reports, statistics can be produced and otherwise managed for further decisions. For example, excessive values or results or responses can be reported to a supervision center for statistical purposes. The reliability of PUF can be further increased by replaying its challenge/response protocol and/or by choosing new parameters. A tag embodying the PUF can be recalibrated (e.g. new profiling). A backup spare PUF can be used. A tag can be disabled due to aging or the suspicion of an attack, etc. (DAFALI: Para [0128]).”
Regarding Claim 2. The combination of Devadas-DAFALI discloses the method of claim 1, Devadas further discloses, “wherein the instruction is sent in response to the remote computing device being powered on (Devadas, Para [0370]: … The PUF chip may have a global reset that places it in a known state. Otherwise, a transfer sequence that places the chip in a known state can be applied before the first signature is applied. Assume K.sub.j=2, one authentication requires about 100 kilobytes to store the set of signatures …; Examiner’s Note: signature (challenge) to PUF is applied after application of reset and reset is interpreted as power on …).”
Regarding Claim 3. The combination of Devadas-DAFALI discloses the method of claim 1, DAFALI further discloses, “wherein the instruction is sent periodically (DAFALI, Para [0177-0179]: … In another embodiment, a "performance monitoring" of the considered PUF is performed … tests on the PUF are run periodically (periodicity can be configurable by the user or dynamically without intervention of a third party) …).”
The motivation to further combine DAFALI remains same as in claim 1.
Regarding Claim 4. The combination of Devadas-DAFALI discloses the method of claim 1, Devadas further discloses, “wherein each of the first signature and the second comprises a physical unclonable function (Devadas, Para [0028-0029, 0079-0080]: … FIG. 1 shows a chip that implements a physical random function (PUF) … FIG. 2 shows a process for using PUF circuits to authenticate chips … The output of PUF circuit 100 is based on a combination of physical characteristics that are selected by the input  … Each combination of physical characteristics can be seen as one of a large number of "signatures" of the chip that can be used to authenticate the identity of the chip …).”
Regarding Claim 5. The combination of Devadas-DAFALI discloses the method of claim 4, Devadas further discloses, “wherein the challenge comprises simultaneously exciting two paths through the integrated circuit chip and comparing respective delays on the two paths (Devadas. Para [0373, 0102]: … In FIG. 14, the functional module 52 and the control module 54 may be implemented using a single microprocessor. The microprocessor performs computations and processing of data based on the software codes it receives. In FIG. 50, a simpler CPUF chip can be constructed by using one constant (e.g., the chip serial number) that is passed through a hash function to become the prechallenge used by control module 54 to generate the challenge to PUF circuit 100. Integrated circuit 102 may include more than one self oscillating loop circuits 114 to allow measurement of many signal delays simultaneously … Referring to FIG. 8B, a delay circuit 1030 includes 129 stages 162 that receives a 128-bit challenge. Each stage includes a switch block 164 and a variable delay buffer 166. An upper path 178 and a lower path 180 run through the stages. An arbiter 1032 is connected to the upper and lower paths that connect two successive stages, e.g., the stages that receive the 100.sup.th and 101.sup.st challenge bits. Arbiter 1032 determines which of the signals on upper path 178 and lower path 180 (after the stage that receives the 100.sup.th challenge bit) is faster, and generates an output on signal line 1036 that is sent to another stage (e.g., stage 1034 between the stages that receive the 127.sup.th and 128.sup.th challenge bits) down stream. The signal on line 1036 determines whether the switch block 164 in stage 1034 is crossed or uncrossed. This effectively produces a "secret challenge bit" that is unknown to an adversary …).”
Regarding Claim 6. The combination of Devadas-DAFALI discloses the method of claim 1, Devadas discloses, “wherein the first signature is sent using a secure communications protocol (Devadas, FIG. 15, Para [0183, 0189]: … The following describes a process used to generate challenge-response pairs (CRPs), and a process for using a CRP to generate a secret key for authenticating a message. Referring to FIG. 15, an owner 234 communicates with a CPUF chip 48 through a secure communication channel 514 to generate a CRP … Step 526: Control module 54 outputs the response to owner 234 …).”
Regarding Claim 7. The combination of Devadas-DAFALI discloses the method of claim 1, DAFALI further discloses, “further comprising:
sending, by the processing system, the alert to a human administrator (DAFALI, Para [0012]: … Advantageously, determined properties of the PUF can be measured and be further notified to a user or a human operator or a supervisory system so that (appropriate) decisions can be taken downstream (for example, the PUF device can be rejected or revoked, new security measures or procedures can be taken, associated relevant knowledge can be gathered in order to build better products, etc). …).”
The motivation to further combine DAFALI remains same as in claim 1.
Regarding Claim 12. This claim contains all the same or similar limitations as in claim 1, and hence similarly rejected as claim 1.
**** Note: Devadas also discloses processor memory with instructions to perform the process steps (Devadas: Para [0183]).
Regarding Claim 13. This claim contains all the same or similar limitations as in claim 4, and hence similarly rejected as claim 4.
Regarding Claim 14. This claim contains all the same or similar limitations as in claim 5, and hence similarly rejected as claim 5.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2003/0204743 A1 to Devadas et al. (hereinafter “Devadas”) in view of Pub. No.: US 2018/0183613 A1 to DAFALI et al. (hereinafter “DAFALI”), as applied to claim 1 above, and further in view of Pub. No.: US 2019/0028284 A1 to Rezayee et al. (hereinafter “Rezayee”).
Regarding Claim 8. The combination of Devadas-DAFALI discloses the method of claim 1, however it does not explicitly teach but Rezayee from same or similar field of endeavor discloses, “wherein the controller is in communication with a plurality of sensors on the integrated circuit chip, and the plurality of sensors comprises different types of sensors configured to monitor different physical conditions of the integrated circuit chip during the challenge (Rezayee, FIG. 13, Para [0064, 0140]: … the application running on the merchant device 29 may receive information about tamper attempts and PUF operations. For example, information about tamper attempts and PUF operations may be provided such that the application of the merchant device requests information about whether a particular tamper attempt is occurring (e.g., such as visual confirmation that the device is not being touched, or instructions for performing operations such as power cycling to modify device status). Information may also be provided by the merchant device 29 to the payment reader 22 to provide information that software of payment reader 22 may utilize to analyze a possible tamper attempt (e.g., geographic information, temperature information, auxiliary sensor information such as sound, video, motion, or infrared data determined from sensors of the merchant device 29, or that content of certain registers in the software that are designed to record the tamper event, etc.) … As shown by FIG. 13, the fuses 1111-1113 may be respectively coupled to a plurality a sensors 1121-1123, and each sensor 1121-1123 may be configured to measure a voltage or current of a signal passing through the corresponding fuse to which the respective sensor is coupled …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rezayee into the combined teachings of Devadas-DAFALI, because it discloses that “PUFs may facilitate authentication of devices and encryption of information in a manner that prevents attacks. Because the keys that are generated by the PUFs are not stored in memory (i.e., the PUF values are "stored" in the physical component itself) an attacker may be unable to obtain useful physical access to ID and/or key information. Multiple PUFs may be utilized together to create keys and IDs, and different keys and IDs may be utilized in a variety of situations (Rezayee: Para [0053]).”
Regarding Claim 9. The combination of Devadas-DAFALI-Rezayee discloses the method of claim 8, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip (Rezayee, Para [0039]: …  numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader …).”
The motivation to further combine Rezayee remains same as in claim 8.
Regarding Claim 10. The combination of Devadas-DAFALI-Rezayee discloses the method of claim 8, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip (Rezayee, Para [0039]: …  numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader …).”
The motivation to further combine Rezayee remains same as in claim 8.
Regarding Claim 11. The combination of Devadas-DAFALI-Rezayee discloses the method of claim 8, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip (Rezayee, Para [0073]: …  In some embodiments, reader chip 100 also may also include a signal conditioning FPGA 112 and analog front end circuitry for interfacing with contactless interface 102 (e.g., electromagnetic compatibility (EMC) circuitry, matching circuits, modulation circuitry, and measurement circuitry) …).”
The motivation to further combine Rezayee remains same as in claim 8.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2019/0028284 A1 to Rezayee et al. (hereinafter “Rezayee”) in view of Pub. No.: US 2003/0204743 A1 to Devadas et al. (hereinafter “Devadas”).
Regarding Claim 15. Rezayee discloses A system deployed on an integrated circuit chip of a computing device (Rezayee: Abstract, FIG. 13), comprising:
a plurality of sensors to monitor a plurality of physical conditions of the integrated circuit chip (Rezayee, FIG. 13, Para [0064, 0140]: … the application running on the merchant device 29 may receive information about tamper attempts and PUF operations. For example, information about tamper attempts and PUF operations may be provided such that the application of the merchant device requests information about whether a particular tamper attempt is occurring (e.g., such as visual confirmation that the device is not being touched, or instructions for performing operations such as power cycling to modify device status). Information may also be provided by the merchant device 29 to the payment reader 22 to provide information that software of payment reader 22 may utilize to analyze a possible tamper attempt (e.g., geographic information, temperature information, auxiliary sensor information such as sound, video, motion, or infrared data determined from sensors of the merchant device 29, or that content of certain registers in the software that are designed to record the tamper event, etc.) … As shown by FIG. 13, the fuses 1111-1113 may be respectively coupled to a plurality a sensors 1121-1123, and each sensor 1121-1123 may be configured to measure a voltage or current of a signal passing through the corresponding fuse to which the respective sensor is coupled …).; and
However Rezayee does not explicitly teach, but Devadas from same or similar field of endeavor discloses:
“a controller communicatively coupled to the sensors to issue a challenge to the integrated circuit chip and to derive a first signature for the integrated circuit chip from a response of the integrated circuit chip to the challenge (Devadas, FIGs. 15-17, Para [0188-0189, 0171, 0022]. FIG. 31: … Step 524: PUF circuit 100 generates a response based on the formula response=.function.(challenge)=.function.(h.sub.1(prechallenge)), and sends the response to control module 54 … Step 526: Control module 54 outputs the response to owner 234 … Referring to FIG. 14, a semiconductor chip 48 is an implementation of a CPUF chip. Chip 48 includes a PUF circuit 100 and a microprocessor 51. PUF circuit 100 includes a measurable component 102 and a measurement circuit 104. Microprocessor 51 implements control algorithms such that the PUF circuit 100 can only be accessed by using software code that follows certain secure protocols. The software code may include code that causes microprocessor 51 to implement a functional module 52 to perform computations to generate a computation result. The software code may include code that causes microprocessor 51 to implement a control module 54 for adding control (e.g., applying random hash functions or adding encryption) to the computation results or the output of PUF circuit 100. The secure protocols requires microprocessor 54 be intertwined with the physical characteristics of measurable component 102 in such a way that any tampering with microprocessor 54 will change the output of PUF circuit 100 … Implementations of the invention may include one or more of the following features. Applying the one-way function further includes using a second argument determined from a measured characteristic. The code includes a public encryption key. The method further includes determining the second argument by using the public encryption key to encrypt a value derived from the measured characteristic …; Examiner’s Note: Applying encryption on the hashed response from PUF is generation of a signature. Also applying encryption on the on a value derived from measured characteristics discloses generating the second signature …), wherein the controller is further communicatively coupled to a remote server that stores a second signature for the integrated circuit chip (Devadas, FIG. 31, Para [0069-0073, 0022]: … Step 273: The challenge-response pairs are stored in a secure location … Step 277: The response received from the chip is compared with the response retrieved from the secure location. If the responses match, the chip is authenticated … Implementations of the invention may include one or more of the following features. Applying the one-way function further includes using a second argument determined from a measured characteristic. The code includes a public encryption key. The method further includes determining the second argument by using the public encryption key to encrypt a value derived from the measured characteristic …; Examiner’s Note: Applying encryption on the on a value derived from measured characteristics discloses generating the second signature…; the secure storage location is interpreted as the remote server …), wherein the second signature was derived through testing of the integrated circuit chip prior to the integrated circuit chip being deployed in the computing device (Devadas, Para [0115-0116, 0133]; Para [0065-0070, 0076, 0022]: … Referring to FIG. 12, an improved PUF circuit 264 includes an error checking and correction (ECC) module 190 that implements a more elaborate version of quantization to process the oscillation count number generated by counter block 123 to ensure that the same response is generated when the same challenge is received by PUF 100. ECC module 190 may be implemented as a stand alone circuit or by a microprocessor running an ECC algorithm …A number of challenges (c.sub.1, c.sub.2, . . . , c.sub.n) are passed through a compensated PUF circuit, such as PUF circuit 149 or 152, to obtain a number of responses (r.sub.1, r.sub.2, . . . , r.sub.n). The responses (r.sub.1-r.sub.n) are sent to ECC module 190 for correcting slight variations in the measurement of the physical characteristics. ECC module 190 generates n corrected responses (r.sub.1', r.sub.2', . . . , r.sub.n') on a data bus 266 … The protocols used by controlled PUF circuits (described below) are adapted so that a number of different challenges are tested until the PUF circuit gives the right response to one of them. Different challenges are tested to avoid errors due to slowly changing environmental parameters. The parameters w and h are chosen so as to reduce B.sub.exp, the expected number of measurements to perform on the PUF circuit … FIG. 2 shows a process 268 that illustrates a general approach for using PUF circuits to authenticate chips. Process 268 includes the following steps … Step 270: A manufacturer designs chip 50 that includes PUF circuit 100. A set of lithography masks containing patterns for fabricating the chip is generated based on the chip design … Step 271: The manufacturer uses the set of lithography masks to fabricate n chips. Each chip contains a PUF circuit that is made from the same patterns on the lithography masks, but due to random variations in the fabrication process, have different measurable physical characteristics … Step 272: A set of challenge-response pairs is generated for each chip … Step 273: The challenge-response pairs are stored in a secure location … Step 274: The chips are distributed to chip owners …; Examiner’s Note: the chips are distributed to owners after generation of challenge/response pairs – disclosing signature generation before deployment of the chips …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Devadas into the teachings of Rezayee, because it discloses that “combination of physical characteristics can be seen as one of a large number of "signatures" of the chip that can be used to authenticate the identity of the chip. By using variations in the chip due to fabrication process variations, it is possible to store a large number of signatures on the chip without the need to store any signature information in storage devices, such as registers or memory cells. The signatures are associated with the wiring and components of the PUF chip, which cannot be duplicated accurately, and are not stored so that it can be read out by an adversary (Devadas: Para [0080]).”
Regarding Claim 16. The combination of Rezayee-Devadas discloses the system of claim 15, Devadas further discloses, “wherein each of the first signature and the second signature comprises a physical unclonable function (Devadas, Para [0028-0029, 0079-0080]: … FIG. 1 shows a chip that implements a physical random function (PUF) … FIG. 2 shows a process for using PUF circuits to authenticate chips … The output of PUF circuit 100 is based on a combination of physical characteristics that are selected by the input  … Each combination of physical characteristics can be seen as one of a large number of "signatures" of the chip that can be used to authenticate the identity of the chip …).”
The motivation to further combine Devadas remains same as in claim 15
Regarding Claim 17. The combination of Rezayee-Devadas discloses the system of claim 15, Rezayee further discloses, “wherein the controller is housed in a tamper-resistant enclosure (Rezayee, Para [0080]: … Another exemplary anti-tamper device 118 may comprise a tamper mesh that may provide for a complete enclosure of the internal components of the payment reader 22 or critical components thereof. In some embodiments, a tamper mesh may include conductive traces in close proximity and creating a pattern that covers the protected components. It may be difficult to gain physical access to the components without damaging the conductive mesh due to the unique and dense pattern of the tamper mash …).”
Regarding Claim 18. The combination of Rezayee-Devadas discloses the system of claim 15, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures a temperature of the integrated circuit chip Rezayee, Para [0039]: …  numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader …).”
Regarding Claim 19. The combination of Rezayee-Devadas discloses the system of claim 15, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures a supply voltage of the integrated circuit chip (Rezayee, Para [0039]: …  numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader …).”
Regarding Claim 20. The combination of Rezayee-Devadas discloses the system of claim 15, Rezayee further discloses, “wherein at least one sensor of the plurality of sensors measures an electro-magnetic interference of the integrated circuit chip (Rezayee, Para [0073]: …  In some embodiments, reader chip 100 also may also include a signal conditioning FPGA 112 and analog front end circuitry for interfacing with contactless interface 102 (e.g., electromagnetic compatibility (EMC) circuitry, matching circuits, modulation circuitry, and measurement circuitry) …).”
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. The attached PTOL-892 includes additional prior arts.
US-PGPUB 20200344077 A1, Cheng: Cheng discloses an apparatus that includes a set of chips designed to form an integrated chipset. Each of the chips has a Physically Unclonable Function (PUF) uniquely identifying each of the chips as part of the integrated chipset. The apparatus further includes a certification circuit, in signal communication with the chips, for certifying each of the chips as belonging to the integrated chipset and detecting any spy chips unbelonging to the integrated chipset, based on challenge-response results obtained using the PUF with respect to an expected chip count.
Cheng’s invention generally relates to semiconductor devices, and more particularly to an on-chip certification to prevent a spy chip.
US-PGPUB 20130047209 A1, SATOH et al.: SATOH discloses physical unclonable function (PUF) device, and a PUF reader which extracts PUF parameters required to calculate a response output from a challenge input by analyzing an operation of the PUF device. Operation parameters characterizing an operation state are obtained by observing a power waveform, an electromagnetic waveform, or a processing time of the PUF device at that time. Authentication of the PUF device is based on the extracted parameters. The PUF reader executes authenticity determination as to whether or not the PUF device is a valid PUF device by monitoring an operation of the PUF device during response generation based on the operation parameters.
The present invention relates to an authentication processing method and apparatus, which execute device authentication by reading parameters recorded in a PUF device using a PUF reader.
US-PGPUB 20150143545 A1, Falk et al.: Falk discloses a device for authenticating a product with respect to at least one authenticator. Said device comprises a capturing unit, a test unit and a transmitting unit. Said capturing unit is designed to capture a challenge emitted by the authenticator. Said test unit is designed to test an authorization from the authenticator for capturing a response to the emitted challenge. Said transmitter unit is designed to transmit a predetermined response to the authenticator in accordance with the tested authorization and the captured challenge. As a result, increased security during the authentication is ensured. The invention also relates to a system comprising said type of device and an authenticator, and to a method and a computer program product for authenticating a product.
US-PAT 10107855 B1, Corbett et al.: Corbett discloses Apparatuses, systems, and methods for detecting changes to an IC are disclosed. In an example implementation, an apparatus includes an electromagnetic (EM) sensor. A high-resolution analog-to-digital converter (ADC) is configured to quantize a segment of the EM signal of an IC measured by the EM sensor. The quantized segment of the EM signal is unique to process-voltage-temperature (PVT) characteristics exhibited by the IC. The apparatus also includes a processing circuit configured to prompt the high-resolution ADC, via a control signal, to produce the quantized segment of the EM signal. The processing circuit determines a first signature from the quantized segment and retrieves a baseline signature corresponding to the IC from a data storage circuit. In response to the first signature being different from the baseline signature, the processing circuit indicates that a change to the IC is detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434